     Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 1 of 16 PageID #:1406



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


DANIEL E. BUDORICK,

                          Appellant,
                                                     Case No.    19 C 3957
              v.
                                                 Judge Harry D. Leinenweber
HEATHER BUDORICK, MARLIYN
MANERI, VINCENT MANERI and
HOLLISTER INCORPORATED,

                          Appellees.



                         MEMORANDUM OPINION AND ORDER

         This is an appeal of three Orders the Bankruptcy Court issued

in     the    course    of    Daniel    Burdock’s     Chapter     13    bankruptcy

proceedings. For the reasons stated herein, the judgment of the

Bankruptcy Court is affirmed.

                             I.   FACTUAL BACKGROUND

        Daniel Budorick (“Daniel”) appeals three Orders issued in his

bankruptcy proceedings, with an Illinois divorce court decree

regarding the disposition of non-transferrable stock at the heart

of Daniel’s appeal. (See Judgment of Dissolution of Marriage

(“Dissolution J.”), Ex. 1 to Mot. to Stay, Dkt. No. 4.) Heather

Budorick (“Heather”) filed for divorce from Daniel in Cook County

in March 2014. (Dissolution J. at 2.) Heather works for Hollister

Incorporated (“Hollister”). (Id. at 3.)              Heather owns common stock
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 2 of 16 PageID #:1406



in Hollister’s parent company, John Dickinson Schneider, Inc.

(“JDS”) (Id. at 8.) Heather can purchase JDS stock as a benefit of

her employment. (See Daniel’s Resp. to Heather’s Obj. to Daniel’s

Exemption Claim at 26, Ex. 6 to Suppl. to Bankruptcy Appeal, Dkt.

No. 6.) JDS’s articles of incorporation set restrictions on who

can own JDS common stock and whether and when that stock can be

transferred: absent JDS’s express consent, the shares cannot be

transferred to any other person or entity other than JDS under any

circumstances. (Id.) JDS repurchases its stock from the employee

once the employee leaves Hollister. (Id.)

     In its judgment dissolving Heather and Daniel’s marriage,

issued on November 28, 2018, the divorce court found that 2/7 of

Heather’s JDS stock was traceable to funds from her parents’ bank

accounts; because those shares were purchased with gift funds,

they were not marital property. (Dissolution J. at 8.) The court

held that the other 5/7 of JDS stock, valued at $105,268, was

marital property to be split between Heather and Daniel. (Id.) The

Dissolution Judgment provides:

     JDS stock – The Court finds that HEATHER traced the funds
     from her parents to separate back accounts on which
     DANIEL was not named, and checks were written by HEATHER
     from those accounts to the company to purchase the JDS
     stock. HEATHER traced by clear and convincing evidence
     the use of these gifted funds to purchase the stock in
     2013 and 2014. . .HEATHER’s JDS stock is therefore 2/7
     non-marital property and 5/7 marital. The value provided
     by the company was as of May 18, 2018 indicating that

                                     - 2 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 3 of 16 PageID #:1406



     the stock was worth $147,375 as of December 31, 2017,
     the latest valuation date. Accordingly, 2/7 of that
     amount ($42,107) shall be assigned to HEATHER as her
     non-marital property and 5/7 ($105,268) shall be deemed
     marital property to be divided equally between HEATHER
     and DANIEL.

(Id. (internal citations omitted).) The Dissolution Judgment also

awarded Daniel half of Heather’s 401(k) account and half of the

value of Heather’s “Hollishares” account. (Dissolution J. at 14–

15.) Hollishares is a “non-contributory, tax qualified defined

contribution profit sharing plan designed to provide retirement

benefits to Hollister’s non-union employees in the United States.”

See DeFazio v. Hollister, Inc., 854 F.Supp.2d 770, 776 (E.D. Cal.

2012).

     On January 7, 2018—after Heather filed for divorce but before

the state court issued the Dissolution Judgment—Daniel filed a

petition for Chapter 13 bankruptcy in the Northern District of

Illinois. (See In re Daniel E. Budorick, No. 18 B 426, Dkt. No. 1.)

In Bankruptcy Court, Daniel argued that the Dissolution Judgment

requires that Heather transfer to him half of the marital JDS

shares, and prohibits Heather from compensating Daniel by giving

him the cash value of his portion of the shares. Daniel also

claimed his JDS shares were an exemption from the bankruptcy estate

because they are a retirement plan under 735 ILCS 5/12-1006. Daniel

issued   subpoenas     to   Hollister,     demanding     a   broad    range       of


                                     - 3 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 4 of 16 PageID #:1406



information,     including    reports     to   shareholders      and   year-end

reports that Hollister claimed were confidential and unrelated to

the bankruptcy litigation.

     The Bankruptcy Court subsequently ruled that: (1) Daniel

received a money judgment from the state court rather than the JDS

shares; (2) regardless, the JDS stocks were not part of a qualified

retirement plan and thus not exempt from the bankruptcy estate;

and (3) the subpoenas to Hollister were irrelevant given the

court’s other rulings and must be quashed. (See Order on Mot. to

Vacate, Dkt. No. 1-5; Order on Obj. to Debtor’s Claim of Exemption

Dkt. No. 1-6; Order on Mot. to Quash, Dkt. No. 1-4 (collectively,

the “Orders”).) Daniel now appeals the Orders.

                              II.    DISCUSSION

     On   appeal,     a   bankruptcy     court’s    legal    conclusions     are

reviewed de novo. In re Airadigm Communications, Inc., 616 F.3d

642, 652 (7th Cir. 2010).

     Daniel raises the following arguments on appeal: (1) the

Bankruptcy Court violated the Rooker-Feldman doctrine and erred

when it held that Daniel had a money judgment rather than a right

to have JDS shares transferred to him; (2) the Bankruptcy Court

erred in granting Hollister’s Motion to Quash Daniel’s subpoenas;

(3) the Bankruptcy Court erred in granting Heather’s objection to

Daniel’s Claim of Exemption and ruling that the JDS shares were


                                     - 4 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 5 of 16 PageID #:1406



not a qualified retirement plan and therefore an asset exempt from

the bankruptcy estate; and (4) the Bankruptcy Court erred in

issuing the Orders because the state court order was stayed and

unenforceable under 735 ILCS 5/2-1203.

                       A.   Rooker-Feldman Doctrine

     Daniel    contends     that   the    Bankruptcy    Court    violated    the

Rooker-Feldman doctrine in holding that the Dissolution Judgment

was a money judgment because that finding contradicted the state

court judgment. The Rooker-Feldman doctrine is a subject matter

jurisdictional bar on federal court claims that seek to set aside

a state court judgment in any forum other than the United States

Supreme Court. See e.g., Jakupovic v. Curran, 850 F.3d 898, 902

(7th Cir. 2017). Federal court claims “that directly seek to set

aside a state court judgment are de facto appeals that are barred

without further analysis.” Id. A claim is also barred if it is

“inextricably     intertwined      with   a   state   court   judgment.”     Id.

(citing Sykes v. Cook Cty. Cir. Ct. Prob. Div., 837 F.3d 736, 741–

42 (7th Cir. 2016)). The ultimate question is whether the district

court is “essentially being called upon to review the state court

decision.” Id. The determination of whether a federal claim is

inextricably intertwined with a state court judgment “hinges on

whether the federal claim alleges that the injury was caused by

the state court judgment, or alternatively, whether the federal


                                     - 5 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 6 of 16 PageID #:1406



claim alleges an independent prior injury that the state court

failed    to    remedy.”       Id.    If   a    federal     claim    is     inextricably

intertwined with a state court judgment and indirectly seeks to

set    that    state    court    judgment       aside,    the   federal      court    must

determine “whether the plaintiff had a reasonable opportunity to

raise the issue in state court proceedings.” Id. If a plaintiff

had a reasonable opportunity to raise the claims in state court

and failed, the federal claim is barred. Id. at 904. The Supreme

Court held that the Rooker-Feldman doctrine is confined to “cases

brought by state-court losers complaining of injuries caused by

state-court         judgments        rendered      before    the     district        court

proceedings         commenced   and     inviting     district       court    review    and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280, 284 (2005).

       The Exxon holding limited the Rooker-Feldman doctrine to

cases “brought by” state court losers. Thus, the first problem

with Daniel’s argument is that Heather and Hollister did not

“bring”       his    bankruptcy       case.    Daniel     himself     instituted      the

bankruptcy proceedings, and Heather and Hollister then became

parties to a proceeding for which the Bankruptcy Court already had

subject matter jurisdiction. See In re Littman, 551 B.R. 355 (N.D.

Ill.    2015)       (finding    Rooker-Feldman          inapplicable        when   person




                                           - 6 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 7 of 16 PageID #:1406



bringing motion was defendant in adversary proceeding over which

bankruptcy court already had jurisdiction).

       Moreover, Heather and Hollister were not “losers” in the state

court judgment, nor did the Bankruptcy Court reject or overturn

any aspect of that judgment. Nothing about the Bankruptcy Court’s

judgment set aside the Dissolution Judgment, redressed an injury

to Heather or Hollister caused by the Dissolution Judgment, or

otherwise acted as an appellate court in review of the Dissolution

Judgment. Daniel argues that nothing in the Dissolution Judgment

explicitly gives Heather the option of paying cash instead of

transferring the shares. While this may be literally true, there

is also no explicit language in the judgment ordering Heather to

transfer one-half of the marital portion of her JDS shares. Absent

such    explicit       language,      the        Bankruptcy        Court        reasonably

interpreted      the    Dissolution       Judgment     as     a     money        judgment.

Additionally, the Bankruptcy Court’s interpretation adheres to

Illinois   state       law,   which   provides       that     it    is     an    abuse   of

discretion for a court to fail to allow a distribution of marital

property    in    accordance       with     an     operating       agreement       “where

compliance is easily possible.” See Marriage of Schlichting, 2014

IL App (2d) 140158. Thus, Daniel’s Rooker-Feldman argument fails

because the doctrine is not applicable.




                                       - 7 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 8 of 16 PageID #:1406



                  1.   Error in Determining Money Judgment

     Relatedly,        Daniel      argues      strenuously     that    even   if    the

Bankruptcy Court did not violate Rooker-Feldman doctrine, it erred

determining that the Dissolution Judgment was a money judgment.

Daniel   asserts       that     the      Dissolution      Judgment     unequivocally

dictates the transfer of JDS shares to him, but there is simply no

reasonable    reading      of      the      Dissolution    Judgment’s     text     that

supports that result. In addition to the text of the Dissolution

Judgment,    at    a   hearing,       the    divorce   court   judge    stated     that

“pursuant to my judgment, based on the testimony and the trial

proceedings, you were awarded that portion of that value of the

stock.” (Appellant’s Br. at 7, Dkt. No. 10.) Accordingly, in

interpreting the Dissolution Judgment, the Bankruptcy Court found

that “the judgment order followed what the state court judge may

have said in court [and so] the judgment order controls.” (Order

on Obj. to Debtor’s Claim of Exemption at 4.) The divorce court

judge’s statement that Daniel had been awarded “that portion of

that value” clearly denotes a money judgment. The Bankruptcy Court

did not err in determining that the Dissolution Judgment awarded

Daniel a money judgment.

                              B.   Claim of Exemption

     Daniel also appeals the Bankruptcy Court’s determination that

the JDS stock was not an asset exempt from the bankruptcy estate.


                                            - 8 -
  Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 9 of 16 PageID #:1406



Daniel wants his alleged interest in JDS stock classified as a

tax-qualified retirement plan pursuant to 735 ILCS 5/12-1006.

      A bankruptcy filing creates an estate comprising the debtor’s

property, but the U.S. Bankruptcy Code allows the debtor to claim

exemptions, “enabling him to retain those assets post-bankruptcy.”

Law   v.   Siegel,   571    U.S.   415,    417    (2014)    (citing    11   U.S.C.

§§ 522(b)(1), 541(a)(1), 704(a)(1)). “A debtor’s entitlement to a

bankruptcy exemption is a question of law.” In re Hernandez, 918

F.3d 563, 566 (7th Cir. 2019) (citing In re Yonikus, 996 F.2d 866,

868 (7th Cir. 1993)).

      Although bankruptcy is a federal proceeding, the kinds of

exemptions    Daniel      can   claim    from    his   bankruptcy     estate   are

determined in part by Illinois law. Federal bankruptcy law provides

two   categories     of   properties      that   can   be   exempted    from   the

bankruptcy estate, one of which includes exemptions created by

state law. In re Hernandez, 918 F.3d at 566. By default, a debtor

can choose the category from which he wishes to claim exemptions.

Id. States can override the default rule by restricting debtors to

one category, and Illinois has done that. Id. at 567. See 735 ILCS

5/12-1201. Thus, debtors in bankruptcy court in Illinois can claim

only certain exemptions, including those allowed by Illinois law.




                                        - 9 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 10 of 16 PageID #:1406



     Illinois law allows certain retirement plans to be exempted

from the bankruptcy estate. See 735 ILCS 5/12-1006. The relevant

statutory portion holds:

     (a) A debtor’s interest in or right. . .to the assets
     held in or to receive. . .payments under a retirement
     plan is exempt from judgment, attachment, execution,
     distress for rent, and seizure for the satisfaction of
     debts if the plan (i) is intended in good faith to
     qualify as a retirement plan under applicable provisions
     of the Internal Revenue Code of 1986, as now or hereafter
     amended. . .

735 ILCS 5/12-1006.

     To qualify for this exemption, the retirement plan must be

“held in a trust or equivalent arrangement and must come within

the Internal Revenue Code provisions for tax-qualified retirement

plans.” In re West, 507 B.R. 252 (N.D. Ill. 2014) (citing In re

Schoonover, 331 F.3d 575, 577 (7th Cir. 2003)). Heather purchased

her stock from a trust but holds it personally. This alone is

enough to find that the shares are not exempt.

     For the sake of completeness, the Court will address one other

argument Daniel makes on this point. Objectors to an exemption

carry the burden of demonstrating that the exemptions are not

properly claimed. FED. R. BANKR. PROC. 4003(c). Daniel argues Heather

and Hollister have not met that burden; the Court is satisfied

that they have. None of the documents that Heather and Hollister

provided, including the share purchase agreement, indicate that


                                    - 10 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 11 of 16 PageID #:1406



the JDS shares are a retirement plan. JDS has other programs that

are clearly intended to be retirement plans, including Hollishare,

and this strongly suggests that the JDS shares are intended to be

exactly   what   Hollister      claims   they   are—an   employee    incentive

program. Daniel has not pointed to any affirmative evidence in the

record that the JDS shares are intended to qualify as a retirement

program. Instead, Daniel merely asserts the nature of the shares—

that JDS repurchases them when the employee leaves Hollister—means

that JDS shares are a retirement program. This argument is not

persuasive.

     For these reasons, the Bankruptcy Court did not err in ruling

that the JDS stock is not exempt from the bankruptcy estate, and

the ruling is affirmed.

                           C.    Motion to Quash

     Daniel argues that the Bankruptcy Court erred in ruling that

his subpoenas to Hollister were not relevant and that Hollister

did not meet its burden in showing that the subpoenas were unduly

burdensome. As the party seeking to quash, Hollister had the burden

of demonstrating that the requests are unduly burdensome. CSC

Holdings, Inc. v. Redisi, 309 F.3d 988, 993 (7th Cir. 2002).

Hollister responds, as it did in Bankruptcy Court, that much of

the information Daniel subpoenaed is proprietary—including year-

end reports to shareholders, internal records and projections, and


                                    - 11 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 12 of 16 PageID #:1406



confidential financial information—and unrelated to any issues in

this dispute.

     The Court need not scrutinize Daniel’s subpoenas and decide

whether Hollister met its burden because Daniel concedes that the

records he sought concerned the tax treatment of JDS stock. Daniel

apparently wanted these records to show that the JDS shares were

part of a qualified retirement plan exempt from creditors. For

these records to be relevant at all, Daniel would need to have a

right to these shares. This Court has already held that the

Bankruptcy Court was correct in ruling that he did not.

     Therefore, whether the Bankruptcy Court erred in quashing

these subpoenas is moot, and Daniel’s appeal on this matter is

denied accordingly.

                            D.   Motion to Stay

     If the Court does not conclude that the Bankruptcy Court erred

in issuing the Orders, Daniel asks in the alternative that the

Court vacate the Orders and stay the bankruptcy proceedings pending

the outcome of his state court appeal. Daniel contends that the

Court   should   vacate    because    the    Bankruptcy    Court    never    had

authority to issue the Orders. Daniel claims that the Orders

enforced a state court judgment in violation of 735 ILCS 5/2-1203,

a state law that provides:

     (a) in all cases tried without a jury, any party may,
     within 30 days after the entry of the judgment or within

                                    - 12 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 13 of 16 PageID #:1406



     any further time the court may allow within the 30 days
     or any extensions thereof, file a motion for a rehearing,
     or a retrial, or modification of the judgment or to
     vacate the judgment or for other relief.

     (b) Except as provided in subsection (a) of Section 413
     of the Illinois Marriage and Dissolution of Marriage
     Act, a motion filed in apt time stays enforcement of the
     judgment. . . (emphasis added)

735 ILCS 5/2-1203 (emphasis added.)

     Daniel claims that his Motion to Reconsider the Dissolution

Judgment was pending when the Bankruptcy Court issued its Orders.

     The problem with this argument is that, despite Daniel’s

representation, there seems to have been no Motion to Reconsider

pending at the time the Bankruptcy Court issued the Orders. The

Bankruptcy Court issued the Orders on April 22, May 30, and May 31,

2019. The state court decided Daniel’s Motion to Reconsider on

April 10, 2019. The state court docket shows no successive motion

filed before Daniel filed his appeal 29 days later. In asking this

Court to vacate the Bankruptcy Court’s order because of a motion

to reconsider that had already been decided, Daniel makes not just

a frivolous argument but a dishonest one.

     This makes it necessary for the Court to discuss briefly

Daniel’s history of misbehavior in the proceedings surrounding his

divorce. Daniel’s conduct during the pendency of the divorce

proceedings has cost him nearly $100,000 in sanctions and repayment



                                    - 13 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 14 of 16 PageID #:1406



of attorneys’ fees from both the state court and from the Seventh

Circuit. Daniel filed a federal suit against Heather’s parents,

alleging that they diverted funds from the marital estate. He also

tried to remove the divorce case and consolidate it with the

federal proceedings. The district judge assigned to the removal

proceedings held that the relief Daniel sought would intrude on

the state court’s resolution of disputes over what assets belong

in the marital estate and dismissed his complaint. See Budorick v.

Maneri,   2016   WL   1070373,    at   *1    (N.D.   Ill.   March   22,   2016)

(dismissing complaint). Daniel appealed, and the Seventh Circuit

found his appeal “frivolous, unjustified by any purpose other than

to stall the divorce proceedings.” Budorick v. Maneri, 697 Fed.

Appx. 876, 879 (7th Cir. 2017) (unreported). The state divorce

court also sanctioned Daniel and ordered him to pay a portion of

Heather’s attorneys’ fees for undue delay. (Dissolution J. at 12–

13) (“There is little question that DANIEL has done everything in

his power to delay and stall this case from being tried. . .

including filing a Chapter 13 bankruptcy. . .”). The state court

described Daniel’s actions as “egregious” and wrote that his

behavior “exponentially increased the cost of this litigation to

HEATHER who had to pay her attorneys while DANIEL [who is an

attorney] represented himself and had no cost associated with self-

representation.” (Dissolution J. at 13.)


                                    - 14 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 15 of 16 PageID #:1406



     Further, the Bankruptcy Court on multiple occasions suggested

that Daniel seek clarification from the state court about whether

the Dissolution Judgment was a money judgment. Daniel filed a

Motion    to    Reconsider     but    did   not   ask   the   state   court   for

clarification on the precise question he has now raised in an

attempt to stall proceedings in two federal courts. The Motion to

Reconsider therefore raised no issues relevant to the Orders now

on appeal. Daniel has now appealed the entire Dissolution Judgment.

Daniel failed to request clarification on an issue before the

Bankruptcy Court when he had the opportunity to do so. He cannot

now argue that the Court should stay proceedings pending his

appeal.

     The parties have given no indication that the state court

stayed    the   effects   of    its    judgment    pending    Daniel’s   appeal.

Therefore, unless and until Daniel succeeds on his state court

appeal, the divorce judgment is valid and binding. The “pendency

of an action in the state court is no bar to proceedings concerning

the same matter in the Federal court having jurisdiction.” See

McClellan v. Carland, 217 U.S. 268, 282 (1910). The Court is

particularly disinclined to stay these proceedings given Daniel’s

history of being sanctioned for filing frivolous motions and

attempting to delay litigation and because he failed to request

clarification from the state court while he had the opportunity.


                                      - 15 -
 Case: 1:19-cv-03957 Document #: 20 Filed: 10/22/19 Page 16 of 16 PageID #:1406



Daniel’s     request   that     the     Court      stay   further     bankruptcy

proceedings while the parties litigate their appeal in state court

must therefore be denied.

                              III.     CONCLUSION

     For the reasons stated herein, the Court finds that the

Bankruptcy    Court    did    not     err   when    it    issued    the   Orders.

Accordingly, the judgment of the Bankruptcy Court as to its Order

on Motion to Quash, Order on Motion to Vacate, and Order on

Objection to Debtor’s Claim of Exemption is affirmed.


IT IS SO ORDERED.




                                            Harry D. Leinenweber, Judge
                                            United States District Court

Dated: 10/22/2019




                                      - 16 -
